TO BE PUBLISHED

                S5uprrtur Guru of rith r-il gri
                                2016-SC-000159-KB


 KENTUCKY BAR ASSOCIATION
                                                             DATI;            OVANT



 V.                             IN SUPREME COURT



EDWIN L. VARDIMAN, JR.                                                RESPONDENT
KBA MEMBER NO. 90751


                               OPINION AND ORDER


       Respondent, Edwin L. Vardiman, Jr., was admitted to the practice of law

in the Commonwealth of Kentucky on June 3, 2005. His bar roster address is

122 Highland Ave., Fort Thomas, Kentucky 41075, and his Kentucky Bar

Association (KBA) Member Number is 90751. Respondent was suspended from

practicing law in Kentucky on January 31, 2008, for his failure to comply with

continuing-legal-education requirements. He is currently on suspension.

       On February 3, 2016, the Supreme Court of Ohio found Respondent

guilty of the following violations of the Ohio Rules of Professional Conduct: 4.3

(giving legal advice to an unrepresented person, other than the advice to secure

counsel, if the lawyer knows or should reasonably have known that the

interests of the unrepresented person are in conflict with the interests of the

client.); 3.3(a)(1) (knowingly making a false statement of fact or law to a
tribunal); 3.3(a)(3) (knowingly offering evidence that the lawyer knows to be

false); 8.4(b) (two counts) (committing an illegal act that reflects adversely on

the lawyer's honesty or trustworthiness); 8.4(c) (two counts) (engaging in

conduct involving fraud, deceit, or misrepresentation); 8.4(d) engaging in

conduct that is prejudicial to the administration of justice; and 8.4(h) (engaging

in conduct that adversely reflects on the lawyer's fitness to practice law).

Cincinnati Bar Association and Warren County Bar Association v. Edwin Lowe

Vardiman, Jr., Supreme Court No. 2016-Ohio-352. In an opinion dated

February 3, 2016, the Supreme Court of Ohio imposed a one year suspension,

with the final six months stayed upon compliance with various conditions.

Pursuant to SCR 3.435(4), Respondent is subject to identical reciprocal

discipline in the Commonwealth of Kentucky unless he proves by substantial

evidence: (a) a lack of jurisdiction or fraud in the Ohio disciplinary action, or (b)

that his misconduct warrants substantially different discipline in this

Commonwealth.

      On March 31, 2016, the KBA filed a petition for reciprocal discipline

pursuant to SCR 3.435. On April 1, 2016, this Court ordered the following:

      Within twenty (20) days of the date of the entry of this order,
      Respondent is ordered to show cause why he should not be
      suspended from the practice of law for one (1) year, with the last
      six months stayed on conditions, as consistent with an order of
      identical discipline from the Supreme Court of Ohio.

Respondent failed to comply with the April 1, 2016, order.

      ACCORDINGLY, IT IS ORDERED that Respondent, Edwin L. Vardiman,

Jr., KBA Member Number 90751, is suspended from the practice of law in the


                                         2
Commonwealth of Kentucky for one (1) year, with the last six months stayed on

conditions, as consistent with an order of identical discipline from the Supreme

Court of Ohio, effective from the entry of this opinion and order.

      Pursuant to SCR 3.390, Respondent shall, if he has not already done so,

within ten (10) days from the entry of this Opinion and Order, notify all clients,

in writing, of his inability to represent them; notify, in writing, all courts in

which he has matters pending of his suspension from the practice of law; and

furnish copies of all letters of notice to the Office of Bar Counsel. Furthermore,

to the extent possible, Respondent shall immediately cancel and cease any

advertising activities in which he is engaged.

      All sitting. All concur.

      ENTERED: August 25, 2016.         Iii,
                                        C F JUSTICE




                                          3